DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 15, 2021 has been entered. Claims 14, 16-20 are pending in the application, claim 17 is withdrawn as directed to a nonelected species. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed March 15, 2021. Additionally, 112(f) is no longer invoked in view of the amended claim 14.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2013027355) in view of Takagi (US 2005/0192535). *Line numbers are  directed to translated description of Yamaguchi
Regarding claim 14, Yamaguchi discloses an indwelling needle assembly (10, Fig 1) comprising: an inner needle unit (12, Fig 2) comprising an inner needle (18, Fig 2) having a sharp needle tip (16, Fig 2) on a distal side of the inner needle (See Fig 2), and an inner needle hub (36, Fig 2) provided on a proximal side of the inner needle (See Fig 2); an outer needle unit (14, Fig 2) comprising an outer needle (24, Fig 2) into which the inner needle is inserted (See Fig 1), and an outer needle hub (26, Fig 2) to which the outer needle is attached at a distal side opening thereof and into which the inner needle is inserted from a proximal side opening thereof (See Fig 1); a protector (22, Fig 2) provided to the inner needle unit and into which the inner needle is inserted movably in a needle axis direction, and configured to be able to house and protect the needle tip of the inner needle (lines 245-255); and a cap body (86, Fig 2) provided on a proximal side of the outer needle unit (See Fig 2) and configured such that the protector is movable in the needle axis direction relatively to the cap body, wherein the protector is movable together with the inner needle in a proximal direction relatively to the cap body with the needle tip housed in the protector (See Fig 3), an engaging part (90, Fig 4a) and an engaging target part (42, 46, and 54, Fig 4a) that are engaged with each other are formed at mutually corresponding sites between the cap body and the protector, the engaging part and the engaging target part hold the protector in a connected state to the cap body by mutual engagement (See Fig 4a; lines 295-307), and the protector in configured to move from the connected state towards the proximal direction to release the mutual engagement, the engaging part and the engaging target part configured to -7-New U.S. Patent Applicationrelease the 
Yamaguchi is silent regarding the engaging part includes at least one convex engaging portion formed at an inner circumferential surface of the cap body, the at least one convex engaging portion being configured to be engaged with the engaging target part that is a convex part formed on an outer circumferential surface of the protector.
Takagi teaches an indwelling needle assembly comprising an inner needle unit (1, Fig 2), outer needle unit (2, Fig 2), a protector (13, Fig 2), a cap body (9, Fig 2), and an engaging part (21, Fig 2), and an engaging target part (22, Fig 2) wherein the engaging part includes at least one convex engaging portion (“hook”) formed at an inner circumferential surface of the cap body (Para 0032, lines 20-24; when the hooks are on the cap body then they would be on the inner surface of the cap body in order to interface with the protrusions on the protector), the at least one convex engaging portion being configured to be engaged with the engaging target part that is a convex part (“protrusion”) formed on an outer circumferential surface of the protector (Para 0032, lines 20-24; when the convex part 22 is on the protector than they would be on the outer surface of the protector in order to interface with the hooks).
Modifying the engaging part and engaging target part disclosed by Yamaguchi to instead be a convex engaging portion and a convex part, respectively, as taught by Takagi would result in the cap body comprising the convex engaging portions 21 and the protector comprising the convex part 22 since the location of the two are interchangeable (Para 0032 –Takagi).
Takagi teaches that magnets and convex engaging portions/protrusions could be used to achieve the same result (engaging the protector and cap body to one another as described in Para 0032 of Takagi and lines 295-307 of Yamaguchi) and thus magnets and convex engaging portions/protrusions 
Regarding claim 16, the modified invention of Yamaguchi and Takagi discloses the cap body (86, Fig 2 – Yamaguchi as modified by Takagi) includes a plurality of flexible pieces (pieces or arms connecting convex engaging portions 21 to the protector 13, Fig 2 –Takagi) that flex in a radial direction (As seen in Fig 3a-3d, the pieces must flex radially for the convex engaging portions to disengage the protrusions –Takagi) , and the at least one convex engaging portion comprises a plurality of convex engaging portions (there are at least two convex engaging portions 21 depicted in Fig 2 –Takagi), and each of the plurality of convex engaging portions are disposed correspondingly to a respective one of the flexible pieces (See Fig 2 –Takagi; as described in claim 15, the convex engaging portions are on the cap body (Para 0032 –Takagi).
Regarding claim 18, The modified invention of Yamaguchi and Takagi discloses the protector (22, Fig 2 -Yamaguchi) includes a large-diameter part (42, Fig 4c -Yamaguchi) on a distal side thereof, the large- diameter part being larger in diameter than a portion (58, Fig 4c -Yamaguchi) on a proximal side thereof (See Fig 4c -Yamaguchi), the large-diameter part includes a housing space (48, Fig 4c -Yamaguchi) that houses the needle tip, and a shutter mechanism (56, Fig 4c -Yamaguchi) that closes the housing space (lines 318-321 -Yamaguchi), the cap body (86, Fig 2 -Yamaguchi) includes the engaging part (90, Fig 4a -Yamaguchi), and -8-New U.S. Patent Applicationthe large-diameter part serves as the engaging target part and is configured to be engaged with the engaging part of the cap body (as seen in Fig 4a, the large-diameter part 42 is engaged with the engaging part 90 and cap body 86 by means of the magnet 54 -Yamaguchi).
Regarding claim 19, The modified invention of Yamaguchi and Takagi discloses the protector (22, Fig 2 -Yamaguchi) includes a large-diameter part (42, Fig 4c -Yamaguchi) on a distal side thereof, the 
Regarding claim 20, The modified invention of Yamaguchi and Takagi discloses the protector (22, Fig 2 -Yamaguchi) includes a casing main body (40, Fig 4c -Yamaguchi), a lid body  (46, Fig 4c -Yamaguchi) provided radially outside of the casing main body (the lid body covers the entire opening including the radial portion 42 and thus is provided radially outside of the casing main body as seen in Fig 4c -Yamaguchi), and an external fitting part (external surface of casing main body 40 –Yamaguchi as modified by Takagi to have the convex part 22) provided on a distal side opening part of the casing main body (Para 0032, lines 20-24 –Takagi), the engaging target part includes the external fitting part that provides the convex part (Para 0032 –Takagi), and the engaging part and the engaging target part are configured to release the mutual engagement by the at least one convex engaging portion riding on the external fitting part, while generating the sense of clicking, such that the protector is allowed to be detached from the cap body and the protector can freely move toward the proximal side (Para 0032 –Takagi; a sense of clicking can be felt as a result of overcoming the frictional forces when the flexible hook disengages from the protrusion).
Response to Arguments
	Applicant’s arguments regarding claim 14 have been full considered but are not persuasive. The modification of Yamaguchi by Takagi would involve completely replacing the magnets of the engaging target part and engaging part with the hook and protrusion features described by Takagi. Therefore, the 
Applicant’s arguments regarding Takagi not disclosing the convex engaging portion and convex part not being on the appropriate units of the assembly have been full considered but are not persuasive. As described above, Takagi states in Para 0032, lines 20-24 that the hook and protrusions can be provided on the cap body or protector. Thus the interpretation in the rejection above is directed toward the embodiment of Takagi wherein the locations are swapped, i.e., the cap body comprises the convex engaging portions 21 (“hooks”) and the protector comprises the convex part 22 (“protrusions”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/Examiner, Art Unit 3783        
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783